 1                                                                    HON. BENJAMIN H. SETTLE

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9
      WASTE ACTION PROJECT,                          )        Case No. 3:17-CV-05445-BHS
10                                                   )
11                     Plaintiff,                    )        CONSENT DECREE
      v.                                             )
12                                                   )
      PORT OF OLYMPIA,                               )
13                                                   )
                       Defendant.                    )
14                                                   )
      ___________________________________
15

16                                        I.      STIPULATIONS

17          Waste Action Project sent a sixty day notice of intent to sue letter to defendant Port of
18   Olympia (the “Port”) on or about April 3, 2017, and filed a complaint on June 12, 2017, alleging
19
     violations of the Clean Water Act, 33 U.S.C. § 1251 et seq., relating to discharges of stormwater
20
     from the Port’s ocean terminal and seeking declaratory and injunctive relief, civil penalties, and
21
     attorneys’ fees and costs.
22

23          On November 21, 2019, the Court found, on summary judgment, in favor of Waste Action

24   Project as to some of its claims that the Port violated the Clean Water Act. Dkt. 133.

25          Waste Action Project and the Port agree that settlement of these matters is in the best interest
26
     of the parties and the public, and that entry of this Consent Decree is the most appropriate means


      CONSENT DECREE: No. 3:17-CV-05445-BHS - 1                           Smith & Lowney, p.l.l.c.
                                                                           2317 East John St.
                                                                        Seattle, Washington 98112
                                                                             (206) 860-2883
 1   of resolving this action.

 2          Waste Action Project and the Port stipulate to the entry of this Consent Decree without trial,
 3
     adjudication, or admission of any issues of fact or law regarding Waste Action Project’s claims or
 4
     allegations set forth in its complaint and its sixty-day notice.
 5

 6          DATED this 8th day of January, 2020

 7    COASTLINE LAW GROUP PLLC                       SMITH & LOWNEY PLLC
 8

 9    By s/Kimberly Seely                            By s/Alyssa Englebrecht
      Kimberly Seely, WSBA #21676                    Alyssa Englebrecht, WSBA #46773
10    Attorney for Defendant                         Richard Smith, WSBA #21788
      Port of Olympia                                Attorneys for Plaintiff
11                                                   Waste Action Project
12    PHILLIPS BURGESS PLLC

13    By s/Heather Burgess
      Heather Burgess, WSBA #28477
14    Daniel Berner, WSBA #43241
      Attorney for Defendant
15    PORT OF OLYMPIA
16

17

18

19

20

21
                                       II.     ORDER AND DECREE
22
            THIS MATTER came before the Court upon the Parties’ Joint Motion for Entry of Consent
23
     Decree and the foregoing Stipulations of the parties. Having considered the Stipulations and the
24

25   promises set forth below, the Court hereby ORDERS, ADJUDGES, and DECREES as follows:

26          1.      This Court has jurisdiction over the parties and subject matter of this action.



      CONSENT DECREE: No. 3:17-CV-05445-BHS - 2                           Smith & Lowney, p.l.l.c.
                                                                           2317 East John St.
                                                                        Seattle, Washington 98112
                                                                             (206) 860-2883
 1           2.      Each signatory for the parties certifies for that party that he or she is authorized to

 2   enter into the agreements set forth below.
 3
             3.      This Consent Decree applies to and binds the parties and their successors and
 4
     assigns.
 5
             4.      This Consent Decree and any injunctive relief ordered within applies to the
 6
     operation, oversight, or both by the Port at 915 Washington Street, NE, Olympia, WA 98501
 7

 8   (the “Facility”), which is subject to National Pollutant Discharge Elimination System Permit

 9   No. WAR001168 (the “NPDES permit”).
10           5.      This Consent Decree is a full and complete settlement and release of all the claims
11
     in the complaint, the sixty-day notice (including amendments thereto) and all other claims known
12
     and unknown existing as of the date of entry of this Consent Decree that could be asserted under
13
     the Clean Water Act, 33 U.S.C. §§ 1251-1387, arising from operations of the Facility. These claims
14

15   are released and dismissed with prejudice. Enforcement of this Consent Decree is Waste Action

16   Project’s exclusive remedy for any violation of its terms.

17           6.      This Consent Decree is a settlement of disputed facts and law. This Consent Decree
18   is not an admission or adjudication regarding any specific allegations by Waste Action Project in
19
     this case or of any fact or conclusion of law related to those allegations, nor evidence of any
20
     wrongdoing or misconduct on the part of the Port.
21
             7.      Prior to executing this Consent Decree, the Port performed the following actions as
22

23   part of its efforts to resolve this litigation:

24                   a.       The Port updated its SWPPP to reflect the following additional BMP for

25           loading or unloading operations of bark-on logs at its facility: On the next business day after
26
             the ship departs, the Port cleans the containment cells and rub rail.


      CONSENT DECREE: No. 3:17-CV-05445-BHS - 3                            Smith & Lowney, p.l.l.c.
                                                                            2317 East John St.
                                                                         Seattle, Washington 98112
                                                                              (206) 860-2883
 1                  b.       The Port installed permanent wooden covers over the gaps between the bull

 2          rail and I-beam along Berths 2 and 3, as depicted in Exhibit 1.
 3
            8.      The Port agrees to the terms and conditions identified below in paragraphs 9-47 in
 4
     full and complete satisfaction of all the claims covered by this decree:
 5
            9.       The Port will comply fully with all conditions of the NPDES Permit and any
 6
     successor, modified, or replacement permit authorizing discharges of stormwater associated with
 7

 8   industrial activity from the Facility.

 9   Completion of a Level 3 Corrective Action
10          10.      The Port will fully comply with all conditions of Agreed Order No. 16584,
11
     attached hereto as Exhibit 2.
12
     Wharf Monitoring and BMPs
13
            11.      No later than February 28, 2020, the Port will survey the elevations of the
14

15   wharf drains in Basin A and Basin C to confirm that sheetflow will be captured if plugged or

16   filled. To the extent that survey results support doing so, remaining open wharf drains will be

17   plugged/filled within thirty (30) days of the survey being completed. If all remaining wharf
18   drains cannot be plugged/filled, Port will identify representative sample points from the
19
     remaining open wharf drains, update its sampling plan and SWPPP, and sample pursuant to
20
     requirements of the ISGP/Permit.
21
            12.      No later than April 30, 2020, the Port will install a 3” curb along the bull rail to
22

23   prevent stormwater discharge off edge of wharf.

24          13.      No log loading will occur at Berth 1, as depicted in Exhibit 3.

25          14.     Vacuum sweeping the wharf will occur as follows:
26



      CONSENT DECREE: No. 3:17-CV-05445-BHS - 4                             Smith & Lowney, p.l.l.c.
                                                                             2317 East John St.
                                                                          Seattle, Washington 98112
                                                                               (206) 860-2883
 1                          i.       During bark-on log loading operations, the Port will vacuum

 2                  sweep the wharf at lunch, at the end of day, and at the shift change for multi
 3
                    shift loading.
 4
                            ii.      During bark-off log loading operations, the Port will vacuum
 5
                    sweep the wharf at the end of the day. The wharf is depicted on attached
 6
                    Exhibit 4.
 7

 8                          iii.     Bark debris will not be left on the wharf over the weekend.

 9                          iv.      For all other bulk and break bulk materials, the Port will review
10                  and update, as necessary, its SWPPP sweeping plan before accepting the cargo.
11
                            v.       The wharf will be swept at least once per week when no vessel
12
                    is at berth.
13
                            vi.      The above measures will be incorporated into the Port’s Bark
14

15                  Removal and Sweeping Plan described herein.

16   Source Control

17          15.     Not later than the date of entry of this Consent Decree, the Port will no longer
18   store logs in drainage Basin A.
19
            16.     Not later than the date of entry of the Consent Decree, the Port will implement
20
     and maintain the following best management practices (“BMPs”):
21
                    i.       Log decks will be emptied at sufficient intervals to allow every catch
22

23                  basin to be inspected and cleaned, if needed, no less frequently than twice per

24                  year;

25

26



      CONSENT DECREE: No. 3:17-CV-05445-BHS - 5                           Smith & Lowney, p.l.l.c.
                                                                           2317 East John St.
                                                                        Seattle, Washington 98112
                                                                             (206) 860-2883
 1             ii.     Immediately after a log deck is cleared, all accumulated bark will be

 2             removed, put into a bark containment cell, and the area will be swept using the
 3
               Port’s Elgin Crosswind Sweeper.
 4
               iii.    By April 30, 2020, the Port will evaluate technical feasibility of
 5
               alternative methods of bark collection and, if feasible, will implement an
 6
               alternative method within ninety (90) days.
 7

 8             iv.     The Port agrees to sweep travel ways and leased areas twice per week

 9             as depicted on the attached Exhibit 3 using the Port’s Elgin Crosswind
10             Sweeper.
11
               v.      If the existing bark containment cells are inadequate to hold all the bark
12
               at the Facility, the Port will establish additional bark containment cells. If
13
               additional cells are established, the SWPPP will be amended to reflect the
14

15             addition of a new cell or cells.

16             vi.     The Port install a bump of asphalt around the outside perimeter of the

17             bark containment cells.
18             vii.    At all bark containment cells, the Port will place covers over the bark
19
               piles contained therein at the end of each business day such that the covers are
20
               in place overnight and on weekend days, unless operations are occurring.
21
               viii.   The Port will use drip pans and absorbents under and around the
22

23             debarker.

24             ix.     At all drain inlets, the Port will install surrounding wattle-type barriers.

25             At all catch basins, the Port will utilize Ultra Drain Guard Part #8931
26
               Adjustable Frame Model.


     CONSENT DECREE: No. 3:17-CV-05445-BHS - 6                        Smith & Lowney, p.l.l.c.
                                                                       2317 East John St.
                                                                    Seattle, Washington 98112
                                                                         (206) 860-2883
 1          17.       If in two quarters of a calendar year, or two consecutive quarters during the

 2   term of the Consent Decree, following implementation of all the items in paragraph 16, the
 3
     sampling results show an exceedance of the permit benchmark for total suspended solids
 4
     and/or chemical oxygen demand, the Port will immediately implement the following
 5
     additional BMP: Acquire a high efficiency sweeper such as the Tymco DST-4 or DST-6.
 6
             18.      If, after entry of this Consent Decree, the Port’s quarterly monitoring exceeds
 7

 8   the permit benchmarks for any parameter, the Port will, within ten (10) days of submitting the

 9   DMRs to Ecology, contact Waste Action Project to set up a meet and confer at which Waste
10   Action Project’s expert will consult with the Port on corrective actions, if required, under the
11
     Port’s Permit.
12
            19.       Within thirty (30) days of entry of this Consent Decree, the Port will develop
13
     and implement a Bark Removal and Sweeping Plan which will be an appendix to the Port’s
14

15   SWPPP. The Port will keep a sweeping log which will include tracking of where sweeping

16   has been performed and when it was performed.

17          20.       Within one (1) year of entry of this Consent Decree, the Port will update its
18   leases with its tenants to include details of each tenant’s responsibilities related to
19
     implementation of the Port’s Stormwater Pollution Prevention Plan (“SWPPP”).
20
            21.       Not later than the date of entry of this Consent Decree, the Port will require
21
     annual SWPPP trainings to be attended by a Labor Relations Committee representative
22

23   member for ILWU Local 47, and a representative of each of the Port’s tenants. The Port will

24   put on the annual SWPPP trainings itself.

25          22.       Not later than the date of entry of this Consent Decree, the Port will no longer
26
     store logs within twelve (12) feet of the edge of the pavement along the shoreline to the north


      CONSENT DECREE: No. 3:17-CV-05445-BHS - 7                             Smith & Lowney, p.l.l.c.
                                                                             2317 East John St.
                                                                          Seattle, Washington 98112
                                                                               (206) 860-2883
 1   of the wharf, as depicted in Exhibit 4. This area may be used during loading, unloading, and

 2   transport of logs.
 3
            23.     Not later than the date of entry of this Consent Decree, the Port will ensure all
 4
     bark which has been accumulated through bark collection and/or sweeping throughout the day
 5
     is moved into a bark containment cell by the end of each business day.
 6
            24.     Not later than the date of entry of this Consent Decree, the Port will not store
 7

 8   any equipment, logs, bark, solid waste, raw materials, intermediate product, final product, by-

 9   product, or waste product outside of the boundary of Drainage Basin A or Drainage Basin C.
10          25.     Not later than the date of entry of this Consent Decree, the Port will ensure that
11
     the spill kits in the Holbrook leased area of the Facility contain a storm drain plug or cover.
12
            26.     Not later than the date of entry of this Consent Decree, the Port will ensure that
13
     facilitation of stormwater best management practices is taken into consideration in
14

15   conjunction with pavement repair at the Facility.

16   SWPPP Amendments

17          27.     Except as otherwise specified herein, not later than sixty (60) days after the
18   date of entry of the Consent Decree, the Port will update its SWPPP as follows:
19
                    i.      The Port will revise Section 3 of its SWPPP to comply with Condition
20
            S3.B.4.a by including a description of each BMP selected and explaining in detail how
21
            and where the selected BMPs will be implemented.
22

23                  ii.     The Port will add corn to its inventory of materials.

24                  iii.    The Port will update its sampling plan to include documentation and

25          justification for the “substantially identicality” of discharge points P1 and P2.
26



      CONSENT DECREE: No. 3:17-CV-05445-BHS - 8                           Smith & Lowney, p.l.l.c.
                                                                           2317 East John St.
                                                                        Seattle, Washington 98112
                                                                             (206) 860-2883
 1                  iv.    The Port will fully incorporate the BMPs from the SWPPP updates

 2          which are appended to the August 2018 SWPPP into Section 3 of the SWPPP where
 3
            these BMPs are still applicable at the Facility.
 4
                    v.     The Port will incorporate the applicable BMPs from the
 5
            Implementation Manual for Log Yards into Section 3 of its SWPPP.
 6
                    vi.    Where responsibilities for SWPPP implementation have been delegated
 7

 8          to the tenants, the SWPPP will describe these designations, including which tenant is

 9          responsible, and including the name of the employee and their position, which BMP is
10          being implemented by the tenant, the frequency of the tenant’s implementation of the
11
            BMP, and any contractor the tenant hires to implement the BMP.
12
                    vii.   The Port will update its SWPPP each time it accepts a new cargo at the
13
            facility. A “new cargo” for purposes of this requirement shall mean any bulk or
14

15          breakbulk cargo other than logs. The Port will provide WAP with these new SWPPP

16          updates upon acceptance of a new cargo.

17   Discharge Point P3
18          28.     Not later than the date of entry of the Consent Decree, the Port will begin
19
     monitoring stormwater discharges from discharge point P3 in compliance with Condition S4
20
     of the permit. The Port will update its sampling points with Ecology to identify P3 as a new
21
     sampling point as required by Condition S4.B.2.d. The Port may terminate monitoring if
22

23   there is no exceedance in eight (8) consecutive quarters of monitoring.

24

25

26



      CONSENT DECREE: No. 3:17-CV-05445-BHS - 9                          Smith & Lowney, p.l.l.c.
                                                                          2317 East John St.
                                                                       Seattle, Washington 98112
                                                                            (206) 860-2883
 1   Inspections

 2          29.     Not later than the date of entry of the Consent Decree, the Port will ensure that
 3
     the Port representative responsible for performing the monthly inspections required by permit
 4
     Condition S7.A physically enters the leased areas of the Facility to perform those inspections.
 5
            30.     Beginning no later than the date of entry of this Consent Decree, any time any
 6
     Ecology personnel requests entry to the Facility to perform an inspection, the Port will
 7

 8   comply with the requirements of permit Condition G3.

 9   Staffing
10          31.     Within three (3) months of entry of the Consent Decree, the Port will review
11
     and evaluate the job description of the Environmental Program Manager. The Port will
12
     modify the description to provide this person with authority to implement the SWPPP. If
13
     necessary, the Port will reallocate responsibilities for SWPPP implementation to other Port
14

15   staff or hire additional staff or contractors to ensure implementation of the SWPPP.

16   Compliance Audits

17          32.     Within thirty (30) days of entry of this Consent Decree, the Port will hire a
18   mutually agreeable third party ISGP compliance auditor. This third party auditor will be
19
     permitted to inspect the Facility quarterly on an unannounced basis to review compliance with
20
     the current SWPPP and compliance with the terms of this Consent Decree. Auditor will
21
     produce a record of the inspection results, which may include photographs of the Facility.
22

23   Shipment of Goods Other Than Logs

24          33.     No later than the date of entry of this Consent Decree, if the Port contracts to

25   accept a cargo it has not accepted before, it will undertake an analysis of whether acceptance
26
     of that new cargo constitutes a significant process change in accordance with Permit


      CONSENT DECREE: No. 3:17-CV-05445-BHS - 10                          Smith & Lowney, p.l.l.c.
                                                                           2317 East John St.
                                                                        Seattle, Washington 98112
                                                                             (206) 860-2883
 1   Condition S2.B. Should the new cargo operation constitute a significant process change, the

 2   Port will comply with the significant process change requirements of Permit Condition S2.B.
 3
            34.     No later than the date of entry of this Consent Decree, the Port will develop
 4
     and implement BMPs designed to prevent bulk feed, bedding, and any other loose material
 5
     associated with livestock operations from entering surface water.
 6
            35.     Beginning on the date of entry of this Consent Decree, if the Port contracts to
 7

 8   accept a cargo it has not accepted before, a representative from the Port’s environmental

 9   department will attend the pre-operation (“pre-op”) meeting regarding this cargo.
10   Miscellaneous Items
11
            36.     The Port will not make public statements about any environmental project funded
12
     by payments in lieu of penalty as a part of this settlement without acknowledging that the project
13
     resulted from settlement of this lawsuit and was required by this Consent Decree.
14

15          37.     For the duration of this Consent Decree, the Port shall, on a quarterly basis,

16   electronically forward to Waste Action Project copies of all reports submitted to Ecology under the

17   ISGP and all written communications to and/or from Ecology related to any corrective actions,
18   permit modification requests, time extension requests, and/or compliance or noncompliance with
19
     the ISGP.
20
     Payment in lieu of penalty
21
            38.     Not later than fourteen (14) days after the entry of this Consent Decree by this Court,
22

23   the Port will pay $625,000.00 (SIX HUNDRED TWENTY FIVE THOUSAND DOLLARS) to the

24   Rose Foundation for projects to improve the water quality of Budd Inlet or South Puget Sound, as

25   described in Exhibit 5 to this Consent Decree. The check will be made to the order of The Rose
26
     Foundation, Attn: Tim Little, 201 Fourth Street, Suite 102, Oakland, CA 94607. Payment will


      CONSENT DECREE: No. 3:17-CV-05445-BHS - 11                           Smith & Lowney, p.l.l.c.
                                                                            2317 East John St.
                                                                         Seattle, Washington 98112
                                                                              (206) 860-2883
 1   include the following reference in a cover letter or on the check: “Consent Decree, Waste Action

 2   Project v. Port of Olympia, 3:17-cv-05445-BHS.” A copy of the check and cover letter, if any, will
 3
     be sent simultaneously to Waste Action Project and its counsel.
 4
     Payment of costs and fees
 5
            39.     Within fourteen (14) days of entry of this Consent Decree by the Court, the Port
 6
     will pay $733,000.00 (SEVEN HUNDRED THIRTY THREE THOUSAND) to cover Waste
 7

 8   Action Project’s litigation fees, expenses, and costs (including reasonable attorney and expert

 9   witness fees) by check payable and mailed to Smith & Lowney, PLLC, 2317 East John St.,
10   Seattle, WA 98112, attn: Richard Smith. The Port’s payment will be in full and complete
11
     satisfaction of any claims Waste Action Project has or may have, either legal or equitable, and
12
     of any kind or nature whatsoever, for fees, expenses, and costs incurred in the Litigation.
13
     Force Majeure
14

15          40.     A force majeure event is any event outside the reasonable control of the Port that

16   causes a delay in performing tasks required by this decree that cannot be cured by due diligence.

17   Delay in performance of a task required by this decree caused by a force majeure event is not a
18   failure to comply with the terms of this decree, provided that the Port timely notifies Waste
19
     Action Project of the event; the steps that the Port will take to perform the task; the projected
20
     time that will be needed to complete the task; and the measures that have been taken or will be
21
     taken to prevent or minimize any impacts to stormwater quality resulting from delay in
22

23   completing the task.

24          The Port will notify Waste Action Project of the occurrence of a force majeure event as soon

25   as reasonably possible but, in any case, no later than fifteen (15) days after the Port becomes aware
26
     of the event. In such event, the time for performance of the task will be extended for a reasonable


      CONSENT DECREE: No. 3:17-CV-05445-BHS - 12                         Smith & Lowney, p.l.l.c.
                                                                          2317 East John St.
                                                                       Seattle, Washington 98112
                                                                            (206) 860-2883
 1   period of time following the force majeure event.

 2          By way of example and not limitation, force majeure events include
 3
                    a.      Acts of God, war, insurrection, or civil disturbance;
 4
                    b.      Earthquakes, landslides, fire, floods;
 5
                    c.      Actions or inactions of third parties over which defendant has no control;
 6
                    d.      Unusually adverse weather conditions;
 7

 8                  e.      Restraint by court order or order of public authority;

 9                  f.      Strikes;
10                  g.      Any permit or other approval sought by the Port from a government authority
11
                            to implement any of the actions required by this consent decree where such
12
                            approval is not granted or is delayed, and where the Port has timely and in
13
                            good faith sought the permit or approval; and
14

15                  h.      Litigation, arbitration, or mediation that causes delay.

16   Dispute Resolution

17          41.     This Court retains jurisdiction over this matter. And, while this Consent Decree
18   remains in force, this case may be reopened without filing fee so that the parties may apply to the
19
     Court for any further order that may be necessary to enforce compliance with this decree or to
20
     resolve any dispute regarding the terms or conditions of this Consent Decree. In the event of a
21
     dispute regarding implementation of, or compliance with, this Consent Decree, the parties must
22

23   first attempt to resolve the dispute by meeting to discuss the dispute and any suggested measures

24   for resolving the dispute Such a meeting should be held as soon as practical, but must be held within

25   thirty (30) days after notice of a request for such a meeting to the other party and its counsel of
26
     record. If no resolution is reached at that meeting or within thirty (30) days of the Notice, either


      CONSENT DECREE: No. 3:17-CV-05445-BHS - 13                          Smith & Lowney, p.l.l.c.
                                                                           2317 East John St.
                                                                        Seattle, Washington 98112
                                                                             (206) 860-2883
 1   party may file a motion with this Court to resolve the dispute. The provisions of section 505(d) of

 2   the Clean Water Act, 33 U.S.C. § 1365(d), regarding awards of costs of litigation (including
 3
     reasonable attorney and expert witness fees) to any prevailing or substantially prevailing party, will
 4
     apply to any proceedings seeking to enforce the terms and conditions of this Consent Decree.
 5
            42.     The parties recognize that, pursuant to 33 U.S.C. § 1365(c)(3), no consent judgment
 6
     can be entered in a Clean Water Act suit in which the United States is not a party prior to forty-five
 7

 8   (45) days following the receipt of a copy of the proposed consent judgment by the U.S. Attorney

 9   General and the Administrator of the U.S. EPA. Therefore, upon the filing of this Consent Decree
10   by the parties, Waste Action Project will serve copies of it upon the Administration of the U.S. EPA
11
     and the Attorney General, with a copy to the Port.
12
            43.     This Consent Decree will take effect upon entry by this Court. It terminates three
13
     years after that date, or upon completion of all obligations imposed by this Consent Decree,
14

15   whichever is later.

16          44.     Both parties have participated in drafting this Consent Decree.

17          45.     This Consent Decree may be modified only upon the approval of the Court.
18          46.     If for any reason the Court should decline to approve this Consent Decree in the
19
     form presented, this Consent Decree is voidable at the discretion of either party. The parties agree
20
     to continue negotiations in good faith in an attempt to cure any objection raised by the Court to
21
     entry of this Consent Decree.
22

23          47.     Notifications required by this Consent Decree must be in writing. The sending party

24   may use any of the following methods of delivery: (1) personal delivery; (2) registered or certified

25   mail, in each case return receipt requested and postage prepaid; (3) a nationally recognized
26
     overnight courier, with all fees prepaid; or (4) email. For a notice or other communication regarding


      CONSENT DECREE: No. 3:17-CV-05445-BHS - 14                          Smith & Lowney, p.l.l.c.
                                                                           2317 East John St.
                                                                        Seattle, Washington 98112
                                                                             (206) 860-2883
 1   this decree to be valid, it must be delivered to the receiving party at the one or more addresses listed

 2   below or to any other address designated by the receiving party in a notice in accordance with this
 3
     paragraph 47.
 4
            If to Waste Action Project:
 5
            Greg Wingard
 6          Waste Action Project
            P.O. Box 9281
 7
            Covington, WA 98042
 8          gwingard@earthlink.net

 9          And to:
10          Alyssa Englebrecht
11          Richard Smith
            Smith & Lowney PLLC
12          2317 East John St.
            Seattle, WA 98112
13          email: alyssa@smithandlowney.com, richard@smithandlowney.com
14          If to the Port:
15
            Sam Gibboney
16          Executive Director
            Port of Olympia
17          606 Columbia St. NW, Suite 300
            Olympia, WA 98501
18          sgibboney@portolympia.com
19
            And to:
20
            Heather L. Burgess
21          Phillips Burgess, PLLC
            724 Columbia St. NW, Suite 320
22
            Olympia, WA 9850 I
23          hburgess@phillipsburgesslaw.com

24          A notice or other communication regarding this Consent Decree will be effective when

25   received unless the notice or other communication is received after 5:00 p.m. on a business day, or
26
     on a day that is not a business day, then the notice will be deemed received at 9:00 a.m. on the next


      CONSENT DECREE: No. 3:17-CV-05445-BHS - 15                           Smith & Lowney, p.l.l.c.
                                                                            2317 East John St.
                                                                         Seattle, Washington 98112
                                                                              (206) 860-2883
